                       Case 4:21-mc-80194-YGR Document 24 Filed 08/17/21 Page 1 of 5
                                                                                                            CLOSED
                                        U.S. District Court
                             District of Columbia (Washington, DC)
                       CIVIL DOCKET FOR CASE #: 1:21−mc−00098−TNM

COALITION FOR APP FAIRNESS et al v. APPLE INC.,                      Date Filed: 07/08/2021
Assigned to: Judge Trevor N. McFadden                                Date Terminated: 08/06/2021
Case in other court: USDC for Northern California, 19−cv−3074        Jury Demand: None
Cause: Motion to Quash Subpoenas                                     Nature of Suit: 890 Other Statutory Actions
                                                                     Jurisdiction: Federal Question
Non−Party Petitioner
COALITION FOR APP FAIRNESS                             represented by Brandon Kressin
                                                                      1717 K Street NW
                                                                      Suite 900
                                                                      Washington, DC 20006
                                                                      202−792−3037
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Stephen J. Kenny
                                                                     JONES DAY − WASHINGTON
                                                                     Government Regulation
                                                                     51 Louisiana Ave., NW
                                                                     Washington, DC 20001
                                                                     201−879−3667
                                                                     Email: skenny@jonesday.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

Non−Party Petitioner
FORBES TATE PARTNERS LLC                               represented by David S. Torborg
                                                                      JONES DAY
                                                                      4000 Fort Worth Avenue
                                                                      Alexandria, VA 22304
                                                                      703−823−3221
                                                                      Fax: 202−626−1700
                                                                      Email: dstorborg@jonesday.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Stephen J. Kenny
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

Non−Party Petitioner
MEGHAN DIMUZIO                                         represented by David S. Torborg
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                   Case 4:21-mc-80194-YGR Document 24 Filed 08/17/21 Page 2 of 5

                                                                     Stephen J. Kenny
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

Defendant
APPLE INC.                                            represented by John Calandra
                                                                     MCDERMOTT WILL & EMERY
                                                                     One Vanderbilt Avenue
                                                                     New York, NY 10017
                                                                     212−547−5489
                                                                     Email: jcalandra@mwe.com
                                                                     LEAD ATTORNEY
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Paul Michael Thompson
                                                                     MCDERMOTT WILL & EMERY LLP
                                                                     500 N Capitol St NW
                                                                     500 N. Capitol Street, N.W.
                                                                     Washington, DC 20001
                                                                     202−756−8032
                                                                     Email: pthompson@mwe.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Michael Robert Huttenlocher , Jr
                                                                     MCDERMOTT WILL & EMERY LLP
                                                                     One Vanderbilt Avenue
                                                                     New York, NY 10017
                                                                     212−547−5400
                                                                     Fax: 212−547−5444
                                                                     Email: mhuttenlocher@mwe.com
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Nicole Castle
                                                                     MCDERMOTT WILL & EMERY LLP
                                                                     One Vanderbilt Avenue
                                                                     New York, NY 10017
                                                                     212−547−5480
                                                                     Email: ncastle@mwe.com
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED


 Date Filed   #    Docket Text

 07/08/2021   Ï1   MOTION TO QUASH filed by COALITION FOR APP FAIRNESS, FORBES TATE PARTNERS
                   LLC, MEGHAN DIMUZIO. (Attachments: # 1 Statement of Facts, # 2 Text of Proposed Order, # 3
                   Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit
                   G)(ztd) (Entered: 07/19/2021)
                    Case 4:21-mc-80194-YGR Document 24 Filed 08/17/21 Page 3 of 5
07/08/2021    Ï2    NOTICE OF RELATED CASE by COALITION FOR APP FAIRNESS, MEGHAN DIMUZIO,
                    FORBES TATE PARTNERS LLC. Case related to Case No. 19−CV−3074 U.S. District Court for
                    the Northern District of California. (ztd) (Entered: 07/19/2021)

07/14/2021     Ï    Filing fee received: $ 49.00, receipt number: 200203. (ztd) (Entered: 07/19/2021)

07/20/2021    Ï3    Case randomly reassigned to Judge Christopher R. Cooper. Judge John D. Bates is no longer
                    assigned to the case. (ztnr) (Entered: 07/20/2021)

07/20/2021    Ï4    Case randomly reassigned to Judge Trevor N. McFadden. Judge Christopher R. Cooper is no longer
                    assigned to the case. (rj) (Entered: 07/20/2021)

07/20/2021    Ï5    Cross MOTION to Transfer Case or in the alternative, Cross MOTION to Compel and, Cross
                    MOTION to Expedite Proceedings by APPLE INC.. (Attachments: # 1 Proposed Order to Transfer
                    or Compel, # 2 Proposed Order to Expedite, # 3 Points & Authorities in Support of Opposition and
                    Cross Motion, # 4 Declaration Huttenlocher Declaration, # 5 Exhibit Exhibits 1 through
                    12)(Thompson, Paul) (Entered: 07/20/2021)

07/20/2021    Ï6    Memorandum in opposition to re 1 MOTION TO QUASH filed by APPLE INC.. (Attachments: # 1
                    Declaration Huttenlocher Declaration, # 2 Exhibit Exhibits 1 through 12, # 3 Proposed Order to
                    Transfer or Compel, # 4 Proposed Order to Expedite)(Thompson, Paul) (Entered: 07/20/2021)

07/20/2021     Ï    MINUTE ORDER. Apple, Inc.'s 5 Cross−Motion to Expedite Proceedings is GRANTED. Opposing
                    Points and Authorities to Apple's 5 Cross−Motion to Transfer, or in the Alternative Compel, is due
                    on or before July 28, 2021. Reply Memorandum is due on or before August 2, 2021. SO
                    ORDERED. Signed by Trevor N. McFadden on 7/20/2021. (lctnm3) (Entered: 07/20/2021)

07/21/2021    Ï7    NOTICE of Appearance by Stephen J. Kenny on behalf of MEGHAN DIMUZIO, FORBES TATE
                    PARTNERS LLC (Kenny, Stephen) (Main Document 7 replaced on 7/23/2021) (zeg). (Entered:
                    07/21/2021)

07/21/2021    Ï8    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John Calandra, Filing fee $ 100,
                    receipt number ADCDC−8613976. Fee Status: Fee Paid. by APPLE INC.. (Attachments: # 1
                    Declaration of John Calandra, # 2 NYS Certificate of Good Standing, # 3 Text of Proposed
                    Order)(Thompson, Paul) (Entered: 07/21/2021)

07/21/2021    Ï9    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Nicole Castle, Filing fee $ 100,
                    receipt number ADCDC−8614000. Fee Status: Fee Paid. by APPLE INC.. (Attachments: # 1
                    Declaration of Nicole Castle, # 2 NYS Certificate of Good Standing, # 3 Text of Proposed
                    Order)(Thompson, Paul) (Entered: 07/21/2021)

07/21/2021   Ï 10   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Michael R. Huttenlocher, Filing fee
                    $ 100, receipt number ADCDC−8614061. Fee Status: Fee Paid. by APPLE INC.. (Attachments: # 1
                    Declaration of Michael R. Huttenlocher, # 2 NYS Certificate of Good Standing, # 3 Text of
                    Proposed Order)(Thompson, Paul) (Entered: 07/21/2021)

07/21/2021     Ï    MINUTE ORDER granting 8 Motion for Leave to Appear Pro Hac Vice. Attorney John Calandra is
                    hereby admitted to appear pro hac vice in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Trevor N. McFadden on 7/21/2021. (lctnm3) (Entered: 07/21/2021)

07/21/2021     Ï    MINUTE ORDER granting 9 Motion for Leave to Appear Pro Hac Vice. Attorney Nicole Castle is
                    hereby admitted to appear pro hac vice in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Trevor N. McFadden on 7/21/2021. (lctnm3) (Entered: 07/21/2021)

07/21/2021     Ï    MINUTE ORDER granting 10 Motion for Leave to Appear Pro Hac Vice. Attorney Michael R.
                    Huttenlocher is hereby admitted to appear pro hac vice in this matter. Counsel should register for
                    Case 4:21-mc-80194-YGR Document 24 Filed 08/17/21 Page 4 of 5
                    e−filing via PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for
                    instructions. Signed by Judge Trevor N. McFadden on 7/21/2021. (lctnm3) (Entered: 07/21/2021)

07/22/2021     Ï    Set/Reset Deadlines: Opposing points and authorities due by 7/28/2021; Reply due by 8/2/2021.
                    (hmc) (Entered: 07/22/2021)

07/28/2021   Ï 11   Memorandum in opposition to re 5 Cross MOTION to Transfer Case or in the alternativeCross
                    MOTION to Compel andCross MOTION to Expedite Proceedings filed by COALITION FOR APP
                    FAIRNESS, MEGHAN DIMUZIO, FORBES TATE PARTNERS LLC. (Kenny, Stephen)
                    (Entered: 07/28/2021)

07/28/2021   Ï 12   REPLY to opposition to motion re 1 MOTION TO QUASH filed by COALITION FOR APP
                    FAIRNESS, MEGHAN DIMUZIO, FORBES TATE PARTNERS LLC. (Kenny, Stephen)
                    (Entered: 07/28/2021)

07/30/2021   Ï 13   NOTICE of Appearance by John Calandra on behalf of APPLE INC. (Calandra, John) (Entered:
                    07/30/2021)

07/30/2021   Ï 14   NOTICE of Appearance by Nicole Castle on behalf of APPLE INC. (Castle, Nicole) (Entered:
                    07/30/2021)

07/30/2021   Ï 15   NOTICE of Appearance by Michael Robert Huttenlocher, Jr on behalf of APPLE INC.
                    (Huttenlocher, Michael) (Entered: 07/30/2021)

08/02/2021   Ï 16   REPLY to opposition to motion re 5 Cross MOTION to Transfer Case or in the alternativeCross
                    MOTION to Compel andCross MOTION to Expedite Proceedings filed by APPLE INC..
                    (Attachments: # 1 Declaration Huttenlocher Supplemental Declaration, # 2 Exhibit 13, # 3 Exhibit
                    14 REDACTED, # 4 Exhibit 15 REDACTED, # 5 Exhibit 16 REDACTED, # 6 Exhibit 17
                    REDACTED, # 7 Exhibit 18)(Thompson, Paul) (Entered: 08/02/2021)

08/02/2021   Ï 17   SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed by APPLE INC.
                    (This document is SEALED and only available to authorized persons.) (Attachments: # 1
                    Memorandum in Support Reply Brief SEALED, # 2 Exhibit 14 SEALED, # 3 Exhibit 15 SEALED,
                    # 4 Exhibit 16 SEALED, # 5 Exhibit 17 SEALED, # 6 Proposed Order in Support of Motion to
                    Seal)(Thompson, Paul) (Entered: 08/02/2021)

08/03/2021     Ï    MINUTE ORDER denying without prejudice Apple, Inc.'s 17 Sealed Motion for Leave to File
                    Document Under Seal. Apple is instructed to file a motion that complies with LCvR 7(m), which
                    requires the moving party to discuss any anticipated nondispositive motion in a civil action with
                    opposing counsel and to "include in its motion a statement that the required discussion occurred,
                    and a statement as to whether the motion is opposed." SO ORDERED. Signed by Judge Trevor N.
                    McFadden on 8/3/2021. (lctnm3) (Entered: 08/03/2021)

08/03/2021   Ï 18   SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed by APPLE INC.
                    (This document is SEALED and only available to authorized persons.) (Attachments: # 1
                    Memorandum in Support Reply SEALED, # 2 Exhibit 14 SEALED, # 3 Exhibit 15 SEALED, # 4
                    Exhibit 16 SEALED, # 5 Exhibit 17 SEALED, # 6 Proposed Order)(Thompson, Paul) (Entered:
                    08/03/2021)

08/03/2021     Ï    MINUTE ORDER granting Apple, Inc.'s 18 Sealed Motion for Leave to File Document Under Seal.
                    The Clerk of Court is directed to docket under seal ECF No. 18−1, with ECF Nos. 18−2 through
                    18−5 as attachments. SO ORDERED. Signed by Judge Trevor N. McFadden on 8/3/2021. (lctnm3)
                    (Entered: 08/03/2021)

08/03/2021   Ï 19   RESPONSE TO ORDER OF THE COURT re Order on Sealed Motion for Leave to File Document
                    Under Seal, REDACTED Reply in Further Support of Cross Motions to Transfer, or in the
                    Alternative Compel filed by APPLE INC.. (Thompson, Paul) (Entered: 08/03/2021)
                    Case 4:21-mc-80194-YGR Document 24 Filed 08/17/21 Page 5 of 5
08/03/2021   Ï 20   NOTICE OF SUPPLEMENTAL AUTHORITY by APPLE INC. (Attachments: # 1 Exhibit Minute
                    Entry)(Thompson, Paul) (Entered: 08/03/2021)

08/04/2021   Ï 21   SEALED REPLY to opposition to motion filed by APPLE INC.. re 5 Cross MOTION to Transfer
                    Case or in the alternativeCross MOTION to Compel andCross MOTION to Expedite Proceedings
                    filed by APPLE INC.. (This document is SEALED and only available to authorized persons.)
                    (Attachment: # 1 Exhibits)(zeg) (Entered: 08/04/2021)

08/04/2021   Ï 22   NOTICE OF SUPPLEMENTAL AUTHORITY by APPLE INC. (Attachments: # 1 Exhibit A −
                    Order Granting Apple's Motion to Transfer in N.D. Texas)(Thompson, Paul) (Entered: 08/04/2021)

08/05/2021   Ï 23   ORDER granting Apple Inc's 5 Cross−Motion to Transfer, or in the Alternative Compel, as to
                    Apple's request to transfer. It is hereby ORDERED that the Clerk of Court shall transfer this matter
                    to the United States District Court for the Northern District of California. It is also ORDERED that
                    the Clerk of Court shall close this matter. See attached Order for details. Signed by Judge Trevor N.
                    McFadden on 8/5/2021. (lctnm3) (Entered: 08/05/2021)

08/06/2021     Ï    Set/Reset Deadlines: Transfer due by 8/15/2021. (hmc) (Entered: 08/06/2021)
